Citation Nr: 1109959
Decision Date: 03/14/11	Archive Date: 04/20/11

Citation Nr: 1109959	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-01 092	)	DATE MAR 14 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse.  


REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  The Veteran died in September 2004.  The appellant seeks entitlement to VA benefits as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2010, the appellant was afforded a videoconference hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of this proceeding has been included in the claims folder.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in August 1970.

2.  The appellant and the Veteran were divorced in about 1976. 

3.  The appellant and the Veteran did not subsequently remarry each other, or form what could reasonably be considered as a common-law marriage after their divorce.

4.  The Veteran died September 2004.
CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.55 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the appellant's hearing, held in August 2010, shows that she testified to the following: she should be recognized as the surviving spouse of the Veteran because she never remarried following their divorce, which took place in about 1976; about a year after their divorce, she and the Veteran lived together for about six months, but then they separated again; she had two children with the Veteran following their divorce; the Veteran remarried two times after their divorce; she was advised by an employee of a Veteran's Service Organization (VSO) that the fact that she never remarried was sufficient for her recognition as the surviving spouse, and he showed her a provision in a handbook in support of his conclusion.  She has submitted photocopies from a publication which she identified as the VA Benefits Handbook, taken from a chapter titled "Benefits for Dependents and Survivors," which states, in part, that, "To be eligible, spouses must not have remarried."   

The claims file includes a statement in which the author identifies himself as the Veteran's son, received in August 2010, in which it is asserted that a woman who was apparently married to the Veteran following the appellant's divorce from him, has been living in a common law marriage and is not eligible for VA survivor's benefits.  The Board notes that although this statement was received after the December 2008 statement of the case, and although it is not accompanied by a waiver of RO review, this letter does not contain any relevant evidence, and it is not material to the basis for the Board's decision.  Therefore, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2010) to the issue before the Board, and a remand for RO consideration is not required.  

In December 2004, the appellant filed a claim for Dependency and Indemnity Compensation.  In her claim, she indicated that the Veteran had been married a total of four times, that she and the Veteran had divorced (a date was not provided), that the Veteran had remarried in 1978, and that the 1978 marriage had ended upon the Veteran's death.  In August 2008, the RO denied the claim, after determining that the appellant was not married to the Veteran at the time of his death.  

Governing law provides that Dependency and Indemnity Compensation (DIC) benefits and non-service connected death pension benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002).  

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).  

The term "spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. § 3.50(a) (2010).  

A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50.  

The Court has held that one claiming to be the spouse of a veteran had the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The record includes a certificate of marriage which shows that in August 1970, the appellant and the Veteran were legally married.     

The Board finds that the evidence is insufficient to show that the appellant was married to the Veteran at the time of his death.  The evidence indicates that the appellant and the Veteran were divorced, and that they did not subsequently remarry.  The appellant has repeatedly acknowledged that she and the Veteran were divorced, and she has stated that her divorce took place in 1976.  See e.g., transcript of appellant's hearing, held in August 2008; appellant's claims (VA Form 21-534's), received in December 2004 and June 2008.  She has testified that following their divorce, she and the Veteran lived together for about six months, and that they had two children together.  However, she has not asserted that they entered into a common law marriage following their divorce, nor is there any evidence to support such a conclusion, and she testified that the Veteran remarried twice following their divorce.  The appellant has not challenged the validity of her divorce decree (which is not of record) and there is no assertion or indication that her divorce was secured through fraud or collusion.  The Board notes that the photocopied pages from the VA Handbook that she has submitted state that, "To be eligible, spouses must not have remarried" (emphasis added), and that it would appear that any advice she received from a VSO employee was based on the assumption that she was married to the Veteran at the time of his death.  In any event, the appellant is not shown to have been married to the Veteran at the time of his death.  As such, the Board cannot find that the appellant was the legal spouse of the Veteran at the time of his death.  

In summary, the Board finds that basic eligibility to receive VA benefits as the Veteran's surviving spouse is not warranted by law.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under the law the facts argued in this matter are not relevant.  To qualify for benefits as a surviving spouse, the claimant must have been the Veteran's spouse on the date of his death.  The law does not provide any relevant exception to the requirement.  As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  When the law and not the evidence are dispositive of the claim, the VCAA is not applicable.  See id. at 132.  In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, the Board concludes that no further notification or development of evidence is required.


ORDER

Recognition of the appellant as the surviving spouse of the Veteran for the purpose of receiving VA benefits is denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


